Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Isakiewitsch (US10328976B2) henceforth referred to as Isakiewitsch, in view of Sakai (US-20200102014-A1) henceforth referred to as Sakai.
Regarding claim 1, Isakiewitsch teaches a structural arrangement for a vehicle, comprising: a vehicle frame including a first frame member (Figure 3: Frame member 16 forms a support area) and a second frame member coupled to the first frame member (Figure 3: second frame member being the attachment point socket of arm 8, is attached to support area 16 through leg 12), the vehicle frame extending along a vehicle body axis (Figure 3: support area 16 extends along longitudinal axis 21), and a load member coupled to the first frame member at a first attachment point and coupled to the second frame member at a second attachment point (Figure 3: member 4 and leg 12 coupled to support area 16 through connection point 18, and socket for control arm 8), the load member extending generally longitudinally along the vehicle body axis (Figure 3: member 4 and leg 12 extends along vehicle longitudinal axis 21), wherein the suspension component is coupled to the second frame member at the second attachment point (Figure 3: control arm 8 is coupled to second frame member) and is detachable from the second frame member upon application of a load to the vehicle due to an impact event (Column 7 lines 18-21: “The embodiment enables a displacement of the bearing point 7 in the lateral direction toward the outside, so that control arm 8 detaches from the side member 4”). However, Isakiewitsch does not specifically disclose that the suspension component includes a control arm, a bushing, and a bolt coupling the suspension component to the second frame member. Sakai discloses the following: Paragraph [0088]: “The rear pivotal support portion 31E of each lower arm 31 is fitted with a rubber bushing” and Paragraph [0088]: “Thereby, each lower arm 31 is swingably supported to the front subframe 6.” It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and load member structure of Isakiewitsch, with the bushing, control arm, and bolted connection of Sakai in order to achieve relative movement between the control arm and the control arm mount (Paragraph [0088]: “The rear pivotal support portion 31E of the lower arm 31 is allowed to move relative to the rear lower arm support 51 by deformation of the rubber bushing”).
Regarding claim 2, Isakiewitsch, as modified, teaches that the load member defines a load path between the first frame member and the bushing of the suspension component (Figure 3: leg 12 defines a load path between support area 16 and the control arm attachment point).
Regarding claim 5, Isakiewitsch, as modified, teaches that the first frame member is positioned higher than the second frame member (Figure 3: support area 16 depicted higher than socket of control arm 8).
Regarding claim 6, Isakiewitsch, as modified, teaches that the first frame member is a longitudinal frame member (Figure 3: Frame member 16 forms a support area), and that the second frame member is a lower control arm attachment bracket (Figure 3: second frame member being the attachment point socket of arm 8, is attached to support area 16 through leg 12).
Regarding claim 7, Isakiewitsch, as modified, teaches that the first attachment point is forward of and higher than the second attachment point (Figure 3: support area 16 depicted higher and further towards the front of the vehicle than socket of control arm 8).
Regarding claim 8, Isakiewitsch, as modified, teaches that in response to application of a small offset frontal impact to the vehicle, the load member couples the first frame member and second frame member to enable the suspension component to move in an outward direction relative to the vehicle body axis (Column 7 lines 10-17 “FIG. 2 shows a schematic representation of the area of the motor vehicle 1 after a collision, in which a force directed against the main direction of travel (arrow 10), indicated by arrow 20, acts upon the wheel 3 or the wheel carrier. This causes a rotational motion of the wheel 3, which can cause penetration of the wheel 3 into a passenger compartment of the motor vehicle 1 when there is a normal connection of the control arm 8 to the side member 4.”).
Regarding claim 9, Isakiewitsch teaches a vehicle body structure having a vehicle body axis and a vehicle frame arranged along the vehicle body axis (Figure 3: support area 16 extends along longitudinal axis 21) the vehicle body structure defining a passenger compartment and the vehicle frame including a first frame member (Figure 3: Frame member 16 forms a support area) and a second frame member coupled to the first frame member (Figure 3: second frame member being the attachment point socket of arm 8, is attached to support area 16 through leg 12), the vehicle frame supporting a wheel (Column 7 lines 12-13: “indicated by arrow 20, acts upon the wheel 3 or the wheel carrier”), a load member coupled to the first frame member at a first attachment point and coupled to the second frame member at a second attachment point (Figure 3: member 4 and leg 12 coupled to support area 16 through connection point 18, and socket for control arm 8), the load member extending generally longitudinally along the vehicle body axis (Figure 3: member 4 with leg 12 extends along vehicle longitudinal axis 21), the suspension component is coupled to the second frame member at the second attachment point and is detachable from the second frame member upon application of a load to the vehicle due to an impact event (Column 7 lines 18-21: “The embodiment enables a displacement of the bearing point 7 in the lateral direction toward the outside, so that control arm 8 detaches from the side member 4”). However, Isakiewitsch does not specifically disclose that the suspension component includes a control arm, a bushing, and a bolt coupling the suspension component to the second frame member. Sakai discloses the following: Paragraph [0088]: “The rear pivotal support portion 31E of each lower arm 31 is fitted with a rubber bushing” and Paragraph [0088]: “Thereby, each lower arm 31 is swingably supported to the front subframe 6.” It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and load member structure of Isakiewitsch, with the bushing, control arm, and bolted connection of Sakai in order to achieve relative movement between the control arm and the control arm mount (Paragraph [0088]: “The rear pivotal support portion 31E of the lower arm 31 is allowed to move relative to the rear lower arm support 51 by deformation of the rubber bushing”).
Regarding claim 10, Isakiewitsch, as modified, teaches that the load member defines a load path between the first frame member and the bushing of the suspension component (Figure 3: leg 12 defines a load path between support area 16 and the control arm attachment point).
Regarding claim 13, Isakiewitsch, as modified, teaches that first frame member is positioned higher than the second frame member (Figure 3: support area 16 depicted higher than socket of control arm 8).
Regarding claim 14, Isakiewitsch, as modified, teaches that the first frame member is a longitudinal frame member (Figure 3: support area 16 extends along longitudinal axis 21), and that the second frame member is a lower control arm attachment bracket (Figure 3: second frame member being the attachment point socket of arm 8, is attached to said “common cross member” through member 4).
Regarding claim 15, Isakiewitsch, as modified, teaches that the first attachment point is forward of and higher than the second attachment point (Figure 3: support area 16 depicted higher and further forward in the vehicle than socket of control arm 8).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isakiewitsch.
Regarding claim 17, Isakiewitsch teaches a load impact management system for an automotive vehicle having a vehicle body structuring defining a passenger compartment and a vehicle frame supporting a suspension component and a wheel (Column 1 Lines 16-18: “The axle support is used to connect the wheel carrier to the motor vehicle, particularly to a body of the motor vehicle”), the vehicle frame including a first frame member (Figure 3: Frame member 16 forms a support area) and a second frame member coupled to the first frame member (Figure 3: second frame member being the attachment point socket of arm 8, is attached to support area 16 through leg), the system comprising a load member coupled to the first frame member at a first attachment point and coupled to the second frame member at a second attachment point (Figure 3: member 4 coupled to cross member and socket for control arm 8), the load member extending generally longitudinally along the vehicle body axis (Figure 3: member 4 and leg 12 extends along vehicle longitudinal axis 21), and that in response to a small overlap frontal impact to the vehicle, the load member couples the first frame member and second frame member to enable the suspension component to move in an outward direction relative to the vehicle body axis such that the wheel is directed away from the passenger compartment (Column 7 lines 10-17 “FIG. 2 shows a schematic representation of the area of the motor vehicle 1 after a collision, in which a force directed against the main direction of travel (arrow 10), indicated by arrow 20, acts upon the wheel 3 or the wheel carrier. This causes a rotational motion of the wheel 3, which can cause penetration of the wheel 3 into a passenger compartment of the motor vehicle 1 when there is a normal connection of the control arm 8 to the side member 4“).
Regarding claim 20, Isakiewitsch teaches the first frame member is a longitudinal frame member (Figure 3: Frame member 16 forms a support area, and extends along the vehicle longitudinal axis 21) and the second frame member is a lower control arm attachment bracket (Figure 3: second frame member being the attachment point socket of arm 8, is attached to support area 16 through leg 12).

Allowable Subject Matter
Claims 3, 4, 11, 12, 16, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: The “load member” restricting a rearward movement of the bushing causing the bolt to rupture structure, as defined in Claims 3 and 11, and 18 is not found in prior art and is not an obvious derivative of existing prior art. Furthermore, the bushing separating from the second suspension component upon rupture of the bolt as found in claims 4, 12, 16, and 19 18 is not found in prior art and is not an obvious derivative of existing prior art.

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Ota (US-20200001928-A1), which discloses a load member that deforms the connection point of a control arm in the event of an impact. The prior art further includes Kanamaru (US-20190077207-A1), which discloses separation of a control arm attachment point from the frame in the event of an impact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW J O’NEILL/
Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614